 



Exhibit 10.1
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
     This Second Amendment to Second Amended and Restated Loan Agreement (this
“Amendment”), dated as of July 26, 2006, is between BERJAYA GROUP
(CAYMAN) LIMITED, a Cayman Islands corporation (the "Lender”), and ROADHOUSE
GRILL, INC., a Florida corporation (the “Borrower”), and amends the Second
Amended and Restated Loan Agreement, dated as of March 15, 2006, between the
Lender and the Borrower, as amended by the First Amendment to Second Amended and
Restated Loan Agreement, dated as of May 8, 2006, between Borrower and Lender
(the “Second Amended and Restated Agreement”, and as heretofore or hereinafter
modified, supplemented, restated or otherwise amended, hereinafter referred to
as the “Agreement”). This Amendment amends and modifies, but does not satisfy,
discharge or repay, or constitute a novation of, the Second Amended and Restated
Agreement or any Loans heretofore made under the Second Amended and Restated
Agreement or any Collateral which secures such Loans.
WITNESSETH:
     WHEREAS, the Borrower desires to further amend the Agreement to, among
other things, provide for an increase in the amount of Loans thereunder which
may be made in the sole and absolute discretion of Lender; and
     WHEREAS, the Lender is willing to so amend the Agreement in accordance with
the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Incorporation of Defined Terms. Each capitalized term used in this
Amendment but not otherwise defined herein shall have the meaning ascribed
thereto in the Agreement.
     2.  Amendments.
     (A) Section 1.1 of the Agreement shall be deleted in its entirety and
replaced with:
     1.1 Line of Credit Amount.
     (a) Prior to the date hereof, the Lender provided a line of credit and made
Loans to the Borrower in the maximum principal amount of Five Million and 00/100
Dollars ($5,000,000.00) (the “Committed Line”).

 



--------------------------------------------------------------------------------



 



     (b) During the availability period described below and subject to the terms
and conditions set forth in this Agreement and the other Loan Documents, the
Lender shall provide a discretionary line of credit to the Borrower in an amount
of up to Two Million Six Hundred Thousand and 00/100 Dollars ($2,600,000.00)
(the “Discretionary Line” and together with the Committed Line, the “Lines of
Credit”), resulting in total lines of credit, subject to the discretionary
limits set forth herein, of up to Seven Million Six Hundred Thousand and 00/100
Dollars ($7,600,000.00)(the, “Maximum Amount”). Notwithstanding anything to the
contrary herein, Lender’s obligation to make any Loan or otherwise advance funds
under the Discretionary Line shall be in the sole and absolute discretion of the
Lender, and Borrower acknowledges that Lender is not obligated to advance any
portion of the Discretionary Line.
     (c) The Lines of Credit are non-revolving lines of credit. Any amount
borrowed, even if repaid before the Maturity Date, may not be re-borrowed
hereunder. Each amount borrowed hereunder (inclusive of amounts previously
borrowed under the Committed Line) shall be referred to herein as a “Loan” and
all amounts so borrowed shall be referred to collectively as “Loans”.
     (d) The Borrower agrees not to permit the principal balance of all Loans
outstanding at any time to exceed the Maximum Amount.
     (B) Section 1.2 of the Agreement shall be deleted in its entirety and
replaced with:
     1.2 Availability Period
Borrower acknowledges that $1,000,000 of the Discretionary Line has been
advanced to Borrower, with the balance to be available as and when requested by
the Borrower (subject to the limitations set forth in Section 1.1(b) of this
Agreement) until, but not after, December 31, 2006 (the “Maturity Date”).
     (C) Each reference in Section 1.3 of the Agreement to “Non- Committed Line”
shall be deleted and replaced with “Discretionary Line”.
     (D) The reference in Section 1.5 of the Agreement to “Commitment” shall be
deleted and replaced with “Maximum Amount”.
     3. Loan Documents. All references to “Loan Documents” in the Agreement and
other Loan Documents shall be deemed to include this Amendment, the Fourth
Amended and Restated Line of Credit Promissory Note executed in connection
herewith and all other transaction documents executed in connection herewith.

2



--------------------------------------------------------------------------------



 



     4. Ratification. Except as modified hereby, the terms and conditions of the
Agreement and the other Loan Documents to which the Borrower is a party, shall
remain in full force and effect and are hereby ratified and confirmed in all
respects. Borrower further acknowledges and agrees that the “Indebtedness” as
that term is defined in the Second Amended and Restated Security Agreement,
dated as of March 15, 2006, between Borrower and Lender, includes all Loans,
including, without limitation, all amounts advanced to Borrower under the
Discretionary Line, and that all liens and security interests in the Collateral
shall also secure all Loans advanced under the Discretionary Line.
     5. Representations and Warranties. The Borrower represents and warrants to,
and agrees with, the Lender that (i) it has no defenses, set-offs or
counterclaims of any kind or nature whatsoever against the Lender with respect
to any obligations created under the Agreement and any of the other agreements
among the parties hereto, or any action previously taken or not taken by the
Lender with respect thereto or with respect to any lien or Collateral in
connection therewith to secure such obligations, and (ii) this Amendment has
been duly authorized by all necessary action on the part of the Borrower, has
been duly executed by Borrower, and constitutes the valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with the terms
hereof.
     6. Agreement Representations and Warranties. The Borrower hereby certifies
that the representations and warranties contained in the Agreement continue to
be true and correct and that no unmatured Event of Default or Event of Default
has occurred that has not been cured or waived.
     7. Conditions to Effectiveness of Amendment. This Amendment shall become
effective when the Lender shall have received, unless waived in writing by
Lender:

  (A)   counterparts of this Amendment duly executed by the Borrower,     (B)  
an executed copy of the Fourth Amended and Restated Line of Credit Promissory
Note, executed by Borrower in favor of Lender in the original principal amount
of $7,600,000,     (C)   evidence that the execution, delivery and performance
by the Borrower of this Amendment and each other Loan Document to which the
Borrower is a party, have been duly authorized by the Board of Directors of the
Borrower, a certificate of status from the State of Florida for Borrower, and
such other entity documents as the Lender may request,     (D)   payment of all
costs and expenses incurred by the Lender in connection herewith, including all
fees and costs of counsel to Lender,

3



--------------------------------------------------------------------------------



 



  (E)   an opinion of counsel to the Borrower in form and substance acceptable
to Lender, and     (F)   such other documents as the Lender may request.

     8. Counterparts. This Amendment may be executed in any number of
counterparts which, when taken together, shall constitute one original. Any
telecopied signature hereto shall be deemed a manually executed and delivered
original.
     9. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida.
     10. Titles. The section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are used for
convenience of reference only.
     11. WAIVER OF TRIAL BY JURY. EACH OF THE BORROWER AND LENDER HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AMENDMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
[Signatures Appear On Following Page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above written.

            BERJAYA GROUP (CAYMAN) LIMITED
      By:   /s/ Francis Lee         Print Name:   Francis Lee        Title:  
Authorized Signatory        ROADHOUSE GRILL, INC.
      By:   /s/ Ayman Sabi         Print Name:   Ayman Sabi        Title:  
Pres/CEO     

5